DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on March 4, 2021:
Claims 1-3, 5, 6 and 8-17 are pending;
The prior art rejections of record are withdrawn in light of the amendment and Applicant’s remarks.  
Information Disclosure Statement
The information disclosure statement filed December 29, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Allowable Subject Matter
Claims 1-3, 5, 6, and 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the active material of claim 1 wherein the material therein comprises particles of a monoclinic niobium titanium composite oxide of the formula recited therein, comprising primary particles having an aspect ratio of 5 or more and wherein a size of the crystallite corresponding to a (020) plane is from 60nm to 110nm and the plane is represented by a peak appearing within a range of 2θ of 47o to 48.5o in a powder X-ray diffraction pattern using CuK rays.
As presented in the previous Office Action, Yoshima et al. (U.S. Patent Application No. 2014/0295247) appears to be the closest prior art of record.  However neither Yoshima nor the remaining prior art of record appear to reasonably teach of the combination of features of at least claim 1, such as the combination of the particular .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725